

Exhibit 10.30




Lockheed Martin Corporation
6801 Rockledge Drive Bethesda, MD 20817








Marillyn A. Hewson
Chairman, President and Chief Executive Officer
lockheedlogo.gif [lockheedlogo.gif]

December 11, 2019






Dear Frank:


In connection with your election as Executive Vice President of Rotary and
Mission Systems and relocation to the DC-metropolitan area, in addition to the
relocation assistance and services provided to you pursuant to the Corporation’s
relocation policy, you will be eligible for (1) an additional 90 days of
temporary living, for a total of up to 180 days, and (2) an additional 10 return
trips, for a total of up to 16 trips home, including tax assistance. These
additional relocation benefits will be provided to you pursuant to the other
applicable terms of the Corporation’s relocation policy.


Please contact me with any questions.




Best regards,


/s/ Marillyn A. Hewson


Marillyn A. Hewson





